ORDER
Melba Hutton appeals the jury verdict in favor of defendants Dale Shipley and Shipley & Kjar, L.L.C., in her malpractice action against Mr. Shipley and his law firm. We have reviewed the briefs of the parties and the record, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prece-dential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Affirmed. Rule 84.16(b).